UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1099



CHARLAYNE A. CRAWFORD, Mother and Next Friend
of Victoria Crawford (a minor child),

                                              Plaintiff - Appellant,

          versus


BUNCOMBE COUNTY DEPARTMENT OF SOCIAL SERVICES,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:05-cv-0355)


Submitted: June 15, 2006                         Decided: June 19, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charlayne A. Crawford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Charlayne A. Crawford appeals the district court’s order

dismissing her civil action.        We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.       See Crawford v. Buncombe County Dep’t of

Social   Servs.,     No.    1:05-CV-355     (W.D.N.C.     Jan.    11,    2006);

Crawford v. Buncombe County Dep’t of Social Servs., No. 1:05-CV-355

(W.D.N.C. Dec. 13, 2005).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court    and    argument    would    not    aid   the

decisional process.



                                                                        AFFIRMED




                                    - 2 -